DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
Drawings
The amendment filed December 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the radial direction (or clearance angle) was not, at the time of filing, represented as the angular notation now present in Figure 9.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a clearance in a radial direction around the opening and a linear direction parallel to a flat surface from which the pressure insert extends” as recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The amendment filed December 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the radial direction (or clearance angle) was not, at the time of filing, represented as the angular notation now present in Figure 9 and was also not disclosed as being described as the detail number now recited in the paragraph bridging pages 12-13 of the description.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 16 is objected to because of the following informalities: while it is understood that the recitation of “a face and a projection” recited in Lines 7-8 relate to the clamping element, the .  Appropriate correction is required.
Claim Interpretation
Claim 16 recites “the tool system contains a functional dimension Fx” in Line 16.    The term “contains” is treated as the tool system “has within itself (i.e., includes)” said functional dimension.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites “the clearance between the pressure insert and the clamping element in the radial direction around the opening is a maximum of 5 degrees.”  The specification at the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a face inclined at an obtuse angle” in Lines 4-5.  It is unclear from what feature the inclined face is measured.  Appropriate correction required.
Claim 17 recites “abut each other in a region over 360 degrees of the annular surface” in Lines 2-3.  It is unclear whether the region includes the annular surfaces or not.  In particular, claim 16, from which claim 17 depends, includes annular abutment with no distance between the annular surfaces.  As such, it is unclear how this limitation further limits the claim and how the region is defined in terms of the features recited in the claim.  Appropriate correction required.
Claim 19 recites the limitation "the region of the first end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 19 recites the limitation "the region of the second end" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 22 recites the limitation "the clamping means" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 23 recites “a force factor (Fnx1)” and “a force factor (Fnx2)” in Lines 1-2.  The parentheticals are merely for reference and there is an issue with reference to “a force vector” as two different things without the modifiers being a first or a second.  Appropriate correction required.
Claim 26 recites “the clamping element has an opening” in Lines 1-2.  Claim 16 already sets forth antecedent basis for an opening of the clamping element.  Thus, there is an antecedent basis issue as to whether the recitation in claim 26 is the same or different from the previously recited opening.  Appropriate correction required.
Claim 26 recites the limitation "a clearance in a radial direction around the opening and a linear direction parallel to a flat surface from which the pressure insert extends" in Lines 2-4.  It is unclear how the clearance in the radial direction is being measured around the opening and whether the clearance is also in the linear direction.  For the linear direction, it is unclear where the flat surface is located.  It is not clear what constitutes these directions.  Appropriate correction required.
Claim 28 recites “the clearance between the pressure insert and the clamping element in the radial direction around the opening is a maximum of 5 degrees.”  It is unclear how the clearance in the radial direction is being measured between the two components and how the phrase “around the opening” limits the clearance limitation.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites that the projection and depression annular abut each other in the clamped state such that any force from clamping would act all the way round as recited in claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2005/0186039 A1) in view of Henzler et al. (US Pub. No. 2014/0294520 A1).
(Claim 16) Muller et al. (“Muller”) discloses a tool system (Figs. 2, 5).  The tool system includes a cutting insert (10) having a depression (11, 12) having an annular surface (11, 12), and a tool holder (14), which has an insert seat (Fig. 2) for receiving the cutting insert (10).  A clamping element (16) includes an opening for receiving a clamping screw having a guiding portion (17; Fig. 2), a face (Fig. 2 surface that contacts apparent incline of tool holder) and a projection (15; Fig. 5 surface contacting depression).  The projection (15) of the clamping 
Henzler et al. (“Henzler”) discloses a tool system (Figs. 1a-10d) including a clamping element (1) with a face (4) and mating incline (15), at an obtuse angle (Fig. 3), on the tool holder such that the shank or guiding portion of the screw abuts (in a frictional manner) against a stop of a wall of an opening in the clamping element (i.e., the wall of the opening farthest in the direction opposite to the direction in which the clamping element moves) when the screw is tightened. (¶¶ 0009, 0032; Fig. 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool system disclosed in Muller with the inclined face and corresponding arrangement on the clamping element as well as an abutting connection between the screw shank and wall of the opening in the clamping element as taught by Henzler 
(Claim 17) The annular surface of the clamping element and the annular surface of the cutting insert abut each other in a region over 360 degrees of the annular surface of the clamping element and the annular surface of the cutting insert (Muller Fig. 5; ¶ 0029).
(Claim 18) The depression of the cutting insert has a planar bottom (Muller ¶ 0010) and the projection has a planar surface configured to abut the planar bottom of the cutting insert (Muller Fig. 5; ¶¶ 0026, 0029).
(Claim 19) The clamping element (Muller 16, 15) includes a first end and a second end (Muller Fig. 2; Henzler Fig. 3).  The projection (15) is in the region of the first end and the face (surface that contacts incline) is in the region of the second end being arranged at a distance EX from each other (Muller Figs. 2, 5; Henzler Fig. 3).
(Claim 20) The opening in the clamping element is arranged at a distance < EX/2 from the second end (Muller Fig. 2; Henzler Fig. 3).
(Claim 21) The opening in the clamping element is arranged at a distance less than 40% of EX/2 from the second end and also greater than 20% from the second end (Muller Fig. 2; Henzler Fig. 3).  That is, at least a portion of the opening in the modified Muller tool system is within 40% from the second end and at least a portion is greater than 20% from the second end.
(Claim 22) In the clamped state, the force which is generated by the clamping means acts on the annular surface of the depression all the way round (Muller ¶ 0029; Fig. 5).
(Claim 23) In the modified tool system, the force vector, which acts from the projection in the direction of the second end of the clamping element has a greater magnitude than the force vector which acts from the projection in the direction of the first end of the clamping element 
(Claim 24) The clamping element has a pressure insert (Muller 15) on which the projection is formed (Muller Fig. 5).
(Claim 25) The pressure insert (Muller 15) is formed of a wear-resistant material (Muller Fig. 2).  That is, the breadth of wear-resistant material is broad to the point that any material has some degree of wear resistance such that whatever material the pressure insert is made of has some wear resistance.
(Claim 29) The clamping element and the projection are capable of being formed in one piece (Muller ¶ 0026).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2005/0186039 A1) in view of Henzler et al. (US Pub. No. 2014/0294520 A1) further in view of Eder et al. (US Pub. No. 2004/0256608 A1).
(Claim 26) Muller does not explicitly disclose a clearance between the clamping element and the pressure insert.
Eder et al. (“Eder”) discloses a clamping element (16) having a groove in which the pressure insert is held with a clearance in the radial and linear directions (Figs. 5, 10).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Muller with a clearance in the radial and linear directions in order to center the pressure insert relative to the clamping element.
(Claims 27 and 28) There is a clearance between the pressure insert and the clamping element in the linear direction (Eder Figs. 4, 5, 10), but the amount of clearance is not explicitly disclosed.  Yet, the clearance between the clamping element and the pressure insert is a result-See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the clamping element and depression do not form an annular abutment but only line contact, which is not annular.  Applicant also contends that the Henzler reference does not disclose annular abutment.  Examiner disagrees.
Figure 1 of Muller shows that the annular surface of the depression of the cutting insert is annular in shape.  Paragraph 0029 of Muller discloses that “[t]he contact zone between the pressure plate 15 and the cutting plate 10 occurs over the whole surface of the contact area in the upper clamping trough 12.  Thus at any time there is optimum force-distribution of the clamping forces over the whole surface.”  Paragraph 0029 of Muller discloses that the projection is the counter-form of the depression.  Therefore, the disclosure states that the connection is of annular abutment over the entire surface such that there is no distance between the projection and depression.
Moreover, Examiner is of the opinion that even line contact of the annular sort would read upon the claimed abutment.  The type of abutment disclosed in Henzler is a moot issue because the Muller reference is not modified in view of the type of engagement between the protrusion and depression in Henzler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN RUFO/Primary Examiner, Art Unit 3722